DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the current set of claims (Claims, 08 December 2021), Claims 1-30 are pending.

Response to Arguments
Applicant's arguments regarding the rejection of Claims 1-9, 11-18, 20-27, 29, and 30 on the ground of non-statutory obviousness-type double patenting over Claim 12 and Claim 20 of U.S. Patent 10,819,475 have been fully considered and are persuasive.  The non-statutory obviousness-type double patenting over Claim 12 and Claim 20 of U.S. Patent 10,819,475 is withdrawn.
Applicant’s arguments regarding the rejection of Claims 1-3, 11, 12, 16, and 17 under 35 U.S.C. § 102 have been fully considered and are persuasive.  The rejection of Claims 1-3, 11, 12, 16, and 17 under 35 U.S.C. § 102 has been withdrawn. 
Applicant’s arguments regarding the rejection of Claims 4-10, 13-15, 18-24, and 27-30 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of Claims 4-10, 13-15, 18-24, and 27-30 under 35 U.S.C. § 103 has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9-11, 12-13, 16-17, 20-22, and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hussein et al. (US 20200120707 A1 using the PCT Filing Date of 13 June 2018 corresponding to PCT/EP2018/065732).
Regarding Claim 20, Hussein discloses a user equipment (UE) for wireless communications, comprising: 
a processor (¶81 & ¶242-244 & Fig. 12, Hussein discloses a device comprising a processor 122), memory coupled with the processor (¶81 & ¶242-244 & Fig. 12, Hussein discloses a device further comprising a non-transitory memory 126 coupled to the processor 122), and instructions stored in the memory and executable by the processor to cause the UE (¶81 & ¶242-244 & Fig. 12, Hussein discloses that the non-transitory memory 126 stores instructions 126a for execution by the processor 122) to: 
identify a set of semi-persistent scheduled resources configured for uplink transmissions by the UE (¶168 & ¶224, Hussein discloses identifying, by a user equipment (UE), uplink (UL) semi-persistent (SPS) resources from either configuration data or from pre-definition.  ¶130, Hussein further discloses that a portion or all UL data resources used by the UE for retransmission may be semi-persistent scheduled (SPS)); 
receive, from a network device, a resource grid that indicates scheduled uplink communications for one or more other UEs (¶94 & Fig. 1 (16), Hussein discloses receiving, by a user equipment (UE) from a core network entity via a base station, configuration data that indicates a joint resource pool where the joint resource pool indicates resources shared with other UEs); 
determine a set of uplink resources for the UE based at least in part on the set of semi-persistent scheduled resources and the scheduled uplink communications for the one or more other UEs (¶94 & Fig. 1 (16), Hussein determining, by a user equipment (UE), resources based on the configuration data and the joint resource pool where the determined resources are different than other resources used by other UEs); and 
transmit an uplink message to the network device via the set of uplink resources (¶94 & Fig. 1 (17), Hussein transmitting, by the UE to the BS, an uplink transmission on the determined resources).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 20.
Regarding Claim 21, Hussein discloses the UE of claim 20.
Hussein further discloses the instructions are further executable by the processor to cause the UE to: 
identify resources for the scheduled uplink communications based at least in part on the resource grid (¶94 & Fig. 1 (16), Hussein determining, by a user equipment (UE), other resources used by other UEs based upon the configuration data and  the joint resource pool); and 
determine the set of uplink resources based at least in part on the resources for the scheduled uplink communications (¶94 & Fig. 1 (16), Hussein determining, by a user equipment (UE), resources from the joint resource pool where the resources are different than other resources used by other UEs), the set of uplink resources comprising time-frequency resources non overlapping with the set of semi-persistent scheduled resources and the resources for the scheduled uplink communications (¶94 & Fig. 1 (16), Hussein discloses that the resources are different than other resources used by other UEs).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 21.
Regarding Claim 22, Hussein discloses the UE of claim 20.
Hussein further disclose the instructions are further executable by the processor to cause the UE to: 
identify resources for the scheduled uplink communications based at least in part on the resource grid (¶94 & Fig. 1 (16), Hussein determining, by a user equipment (UE), other resources used by other UEs based upon the configuration data and  the joint resource pool); and 
determine a set of conditional resources available for the UE based at least in part on the resources for the scheduled uplink communications (¶173-174 & Fig. 7, Hussein discloses determining, by the UE, resources where a retransmission of data may occur.  Examiner correlates a resource where a retransmission may occur as a "conditional resource"), wherein the set of uplink resources comprises at least a portion of the set of conditional resources (¶173-174 & Fig. 7, Hussein discloses the resources for a particular UE comprises resources used for retransmission).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 22.
Regarding Claim 25, Hussein discloses the UE of claim 20.
Hussein further discloses the instructions to receive the resource grid are executable by the processor to cause the UE to: receive a broadcast message from the network device, the broadcast message indicating the resource grid (¶93 & ¶94 & Fig. 1 (16), Hussein discloses receiving, by a user equipment (UE) from a core network entity via a base station, a broadcast message comprising configuration data that indicates a joint resource pool where the joint resource pool indicates resources shared with other UEs).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 25.
Regarding Claim 27, Hussein discloses the UE of claim 20.
Hussein further discloses the instructions are further executable by the processor to cause the UE to: 
identify a set of dynamically configured retransmission resources for the UE after transmission of the uplink message (¶173-174 & Fig. 7, Hussein discloses determining, by the UE, resources where a retransmission of data may occur after transmission of a first uplink transmission); and 
retransmit the uplink message via the set of dynamically configured retransmission resources for the UE (¶173-174 & Fig. 7, Hussein discloses retransmitting, by the UE, the retransmission in the determined the resource).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 27.
Regarding Claim 28, Hussein discloses the UE of claim 27.
Hussein further discloses the set of dynamically configured retransmission resources is associated with a power boost (¶43, Hussein discloses each physical resource of the joint resource pool may be associated to a particular power level); and the uplink message is retransmitted in accordance with the power boost (¶173-174 & Fig. 7, Hussein discloses retransmitting, by the UE, the retransmission in the determined the resource based upon the configuration data which indicates the power level of each UL resource in the JPT).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 28.
Regarding Claim 29, Hussein disclose the UE of claim 20.
Hussein further discloses the scheduled uplink communications for the one or more other UEs are retransmissions for the one or more other UEs scheduled via resources indicated by the resource grid (¶168 & ¶224, Hussein discloses identifying, by each UE, uplink (UL) semi-persistent (SPS) resources from either configuration data or from pre-definition.  Here, the retransmission resource for each UE are indicated in the configuration data).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 29.
Regarding Claim 30, Hussein discloses a network device for wireless communications , comprising: 
a processor (¶81 & ¶242-244 & Fig. 12, Hussein discloses a device comprising a processor 122), memory coupled with the processor (¶81 & ¶242-244 & Fig. 12, Hussein discloses a device further comprising a non-transitory memory 126 coupled to the processor 122), and instructions stored in the memory and executable by the processor to cause the network device (¶81 & ¶242-244 & Fig. 12, Hussein discloses that the non-transitory memory 126 stores instructions 126a for execution by the processor 122) to: 
transmit an indication of a set of semi-persistent scheduled resources for a user equipment (UE) (¶168 & ¶224 & ¶94 & Fig. 1 (16), Hussein discloses transmitting, by a base station (BS) to a user equipment (UE), configuration data where the configuration date may indicate semi-persistent (SPS) uplink resources); 
transmit, to the UE, a resource grid that indicates scheduled uplink communications for one or more other UEs (¶94 & Fig. 1 (16), Hussein discloses transmitting, by a user equipment (UE) from a core network entity via a base station, configuration data that indicates a joint resource pool where the joint resource pool indicates resources shared with other UEs); and 
monitor a set of uplink resources for an uplink message from the UE based at least in part on the scheduled uplink communications for the one or more other UEs (¶94 & Fig. 1 (16), Hussein monitoring, by the BS, for reception of an uplink transmission on resources from the joint resource pool where the resources are different than other resources used by other UEs), the set of uplink resources comprising at least a portion of the set of semi-persistent scheduled resources (¶94 & Fig. 1 (16), Hussein discloses that the resources are different than other resources used by other UEs).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 30.
Regarding Claim 13, Hussein discloses the method of claim 12
Hussein further discloses transmitting a broadcast message that indicates the resource grid (¶93 & ¶94 & Fig. 1 (16), Hussein discloses transmitting, by the core network entity via the BS to the UE, a broadcast message comprising configuration data that indicates a joint resource pool where the joint resource pool indicates resources shared with other UEs).
Regarding Claim 16, Hussein discloses the method of claim 12.
Hussein further discloses identifying resources for the scheduled uplink communications based at least in part on the resource grid (¶94 & Fig. 1 (16), Hussein determining, by a user equipment (UE), other resources used by other UEs based upon the joint resource pool); and 
monitoring the set of uplink resources including time-frequency resources non overlapping with the set of semi-persistent scheduled resources and the resources for the scheduled uplink communications (¶173-174 & Fig. 7, Hussein discloses monitoring, by the BS, for a reception of a retransmission on resources where a retransmission of data may occur).
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hussein in further view of Yi et al. (US 20150195069 A1; hereinafter referred to as “Yi”).
Regarding Claim 4, Hussein discloses the method of claim 1.
Hussein further discloses the set of uplink resources comprising the set of semi-persistent scheduled resources (¶173-174 & Fig. 7, Hussein discloses the resources for a particular UE comprises resources used for retransmission).
However, Hussein does not explicitly disclose transmitting the uplink message comprises: rate-matching and scaling the uplink message across the set of uplink resources.
Yi, a prior art reference in the same field of endeavor, teaches rate-matching and scaling the uplink message across the set of uplink resources (¶274, Yi teaches rate-matching data based on a scaling factor across the PUSCH).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hussein by rate-matching and scaling the uplink message across the set of uplink resources as taught by Yi because mobile communication is improved for devices in networks with a large number of devices with low data traffic (Yi, ¶8).
Regarding Claim 5, Hussein in view of Yi discloses the method of claim 4.
Hussein further discloses the set of uplink resources comprises additional resources different from the set of semi-persistent scheduled resources (¶63-65 & Fig. 2 & Fig. 5 (130->140), Huang discloses that the at least one uplink resource does not overlap with a resource where a retransmission may occur and does not occur where a SPS resource occurs.  However, the uplink resource may occur on either a SPS resource or an RTT resource).
Regarding Claim 23, Claim 23 is rejected on the same basis as Claim 4.
Regarding Claim 24, Claim 24 is rejected on the same basis as Claim 5.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hussein in view of Dudda et al. (US 20190289618 A1; hereinafter referred to as “Dudda”).
Regarding Claim 18, Hussein discloses the method of claim 12.
However, Hussein does not explicitly disclose determining a decoding failure of the uplink message based at least in part on the monitoring; dynamically configuring a set of retransmission resources for the UE based at least in part on the decoding failure; transmitting an indication of the set of dynamically configured retransmission resources; and monitoring the set of dynamically configured retransmission resources for a retransmission of the uplink message.
Dudda, a prior art reference in the same field of endeavor, teaches determining a decoding failure of the uplink message based at least in part on the monitoring (¶66, Dudda teaches determining, by the base station, of an unsuccessful transmission of an uplink message); dynamically configuring a set of retransmission resources for the UE based at least in part on the decoding failure (¶66, Dudda teaches configuring, by the BS for transmission to the UE via a control channel, different frequency resources or different time resources for retransmission); transmitting an indication of the set of dynamically configured retransmission resources (¶66, Dudda teaches sending, by the BS to the UE, the PDCCH indicating the different frequency resources or different time resource for  retransmission of an uplink message); and monitoring the set of dynamically configured retransmission resources for a retransmission of the uplink message from the UE (¶66, Dudda teaches monitoring, by the BS, of the different time resources or frequency resources for a retransmission, by the UE, a retransmission on said resources).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hussein by determining a decoding failure of the uplink message based at least in part on the monitoring; dynamically configuring a set of retransmission resources for the UE based at least in part on the decoding failure; transmitting an indication of the set of dynamically configured retransmission 7 resources to the UE; and monitoring the set of dynamically configured retransmission resources for a retransmission of the uplink message from the UE as taught by Dudda because collisions are avoided between retransmissions and new transmissions by reconfiguring retransmissions to be transmitted over different frequency resources or time resources (Dudda, ¶66).
Regarding Claim 19, Hussein in view of Dudda discloses the method of claim 18.
Hussein further discloses the set of dynamically configured retransmission resources is associated with a power boost (¶43, Hussein discloses each physical resource of the joint resource pool may be associated to a particular power level).
Claims 7-8, 14-15, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hussein in view of Lin in further view of Li et al. (US 20200177341 A1; hereinafter referred to as “Li”).
Regarding Claim 7, Hussein in view of Lin discloses the method of claim 1.
However, Hussein does not disclose receiving the resource grid comprises: receiving a group-specific control channel for a set of UEs including the UE, the group-specific control channel indicating the resource grid.
Li, a prior art reference in the same field of endeavor, teaches receiving the resource grid comprises: receiving a group-specific control channel for a set of UEs including the UE (¶13 & ¶182-185 & Fig. 6 & Fig. 7, Li teaches receiving, by the UE, a group-common physical downlink control channel for a group of user equipments (UEs)), the group-specific control channel indicating the resource grid (¶13 & ¶182-185 & Fig. 6 & Fig. 7, Li teaches that the GC-PDCCH comprises information that indicates the structure of the slot which is a grid of time-frequency resources that is sub-divided for uplink communication, downlink communication, transmission direction, and semi-persistent configuration).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hussein by receiving the resource grid comprises: receiving a group-specific control channel for a set of UEs including the UE, the group-specific control channel indicating the resource grid as taught by Li because cross-link interference is reduced (Li, ¶7).
Regarding Claim 8, Hussein in view of Li discloses the method of claim 7.
However, Hussein does not explicitly disclose the group-specific control channel comprises a physical downlink control channel (PDCCH).
Li, a prior art reference in the same field of endeavor, further teaches the group-specific control channel comprises a physical downlink control channel (PDCCH) (¶13 & ¶182-185 & Fig. 6 & Fig. 7, Li teaches receiving, by the UE, a group-common physical downlink control channel for a group of user equipments (UEs)).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hussein by requiring that the group-specific control channel comprises a physical downlink control channel (PDCCH) as taught by Li because cross-link interference is reduced (Li, ¶7).
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 7.
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 8.
Regarding Claim 26, Huang in view of Lin discloses the apparatus of claim 20.
However, Hussein does not explicitly disclose the instructions to receive the resource grid are executable by the processor to cause the apparatus to: receive a group-specific control channel for a set of UEs including the UE, the group-specific control channel indicating the resource grid.
Li teaches the instructions to receive the resource grid are executable by the processor to cause the apparatus to: 
receive a group-specific control channel for a set of UEs including the UE (¶13 & ¶182-185 & Fig. 6 & Fig. 7, Li teaches receiving, by the UE, a group-common physical downlink control channel for a group of user equipments (UEs)), the group-specific control channel indicating the resource grid (¶13 & ¶182-185 & Fig. 6 & Fig. 7, Li teaches that the GC-PDCCH comprises information that indicates the structure of the slot which is a grid of time-frequency resources that is sub-divided for uplink communication, downlink communication, transmission direction, and semi-persistent configuration).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hussein by receiving the resource grid comprises: transmitting a group-specific control channel for a set of UEs including the UE, the group-specific control channel indicating the resource grid as taught by Li because cross-link interference is reduced (Li, ¶7).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474